 
 
I 
112th CONGRESS
1st Session
H. R. 3695 
IN THE HOUSE OF REPRESENTATIVES 
 
December 15, 2011 
Mr. Thompson of Mississippi (for himself, Mr. Cummings, Mr. Duncan of Tennessee, and Mr. Pierluisi) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend title 14, United States Code, to modify the process for congressional nomination of individuals for appointment as cadets at the Coast Guard Academy, and for other purposes. 
 
 
1.Academy nominations 
(a)AppointmentSubsection (a) of section 182 of title 14, United States Code, is amended to read as follows: 
 
(a)Nominations 
(1)Congressional nominations 
(A)Appointment requirementHalf of each incoming class of the Academy shall be composed of cadets nominated by the following: 
(i)The Vice President or, if there is no Vice President, by the President pro tempore of the Senate. 
(ii)A Senator. 
(iii)A Member of the House of Representatives. 
(iv)The Delegate to the Congress from the District of Columbia, the Delegate to Congress from the Virgin Islands, the Resident Commissioner from Puerto Rico, the Delegate to Congress from Guam, the Delegate to Congress from American Samoa, or the Resident Representative from the Commonwealth of the Northern Mariana Islands. 
(B)NomineesEach Senator, Member of the House of Representative, and Delegate to Congress, including such Resident Commissioner and such Resident Representative, is entitled to nominate 3 persons each year. Cadets who do not graduate on time shall not count against the allocations pursuant to clauses (i) through (iv) of subparagraph (A).  
(2)Qualification requirementsAn individual shall be qualified for nomination, selection, and appointment as a cadet at the Academy only if the individual— 
(A)is a citizen or national of the United States; and 
(B)meets such minimum requirements that the Secretary may establish. 
(3)Nomination informationThe Superintendent shall furnish to any Member of Congress, upon the written request of such Member, the name of the Congressman or other nominating authority responsible for the nomination of any named or identified person for appointment to the Academy.. 
(b)ApplicationThe amendment made by subsection (a)— 
(1)shall apply beginning with academic program year 2013, subject to subsection (c), and with respect to each academic program year thereafter; and 
(2)shall not affect the application of section 182 of title 14, United States Code, as in effect before the enactment of this section, with respect to appointment of cadets who will matriculate to the Coast Guard Academy before such academic program year. 
(c)Transition 
(1)NominationsNotwithstanding the amendment made by subsection (a), with respect to the nomination of individuals pursuant to section 182 of title 14, United States Code, as amended by such subsection, who will matriculate to the Coast Guard Academy in academic program year 2013, not less than 25 percent of the class shall be from nominations made pursuant to clauses (i) through (iv) of subsection (a)(1)(A) of such section 182 (as amended by subsection (a) of this section).  
(2)Additional actionThe Secretary (as that term is used in that section) may take any additional action the Secretary believes necessary and proper to provide for the transition to the nomination, selection, and appointment process provided under this section. 
 
